DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 1/26/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6-9 under 35 U.S.C. § 103 as being unpatentable over CN 106450582A in view of Ogaki et al. (US 2018/0281618) and the rejection of claims 2, 5 under 35 U.S.C. § 103 as being unpatentable over CN 106450582A in view of Ogaki and further in view of Miyashita et al. (US 2006/0087280 A1) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a lithium ion battery comprising, among other things, a heat generating device composed of a first layer of heating sheet provided inside the cell, a first temperature acquisition device provided inside the cell, a second temperature acquisition device provided on the surface of the battery and a control switch composed of first and second control switches, wherein the first and second temperature acquisition devices control the switching on and off of the first and second control switches.
	The closest prior art of record is CN 106450582A which discloses a heating device and a switch circuit, and detecting surface temperature value of the battery and switch circuit control based on the detected surface temperature ([0025], Fig. 1); Ogaki et al. (US 2018/0281618) discloses two switch units for opening/closing a current path from a charger/electric motor to the battery and a current path from the battery to the heater ([0065], Fig. 1, 9); and Miyashita et al. (US 2006/0087280 A1) which discloses an overheat preventing circuit for detecting internal temperature of the battery pack and controlling an electronic switch based on the detected temperature ([0028]).  However, none of the closest prior, alone nor in combination, teach, suggest or render obvious two temperature sensors, one provided inside the cell and the other provided on the surface of the battery, the detected values based on which a first control switch is switched on and off, respectively, and a second control switch is switched on and off, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/10/2022